Case 1:19-cr-10080-NMG Document 3 Filed 03/11/19 Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

 

United States of America )
v. )
GREGORY ABBOTT, MARCIA ABBOTT, GAMAL ) Case No.
ABDELAZIZ, DIANE BLAKE, TODD BLAKE, JANE ) MJ No. 19-6087-MPK
BUCKINGHAM, GORDON CAPLAN, I-HSIN CHEN )
(see below for additional names) )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 2011 to the present in the county of Suffolk and elsewhere in the
District of Massachusetts , the defendant(s) violated:
Code Section Offense Description
18 USC 1349 Conspiracy to commit mail fraud and honest services mail fraud

This criminal complaint is based on these facts:

See Affidavit of FB] SA Laura Smith. Amy and Gregory Colburn, Robert Flaxman, Mossimo Giannulli, Elizabeth and
Manuel Henriquez, Douglas Hodge, Felicity Huffman, Agustin Huneeus Jr., Bruce and Davina Isackson, Michelle
Janavs, Elisabeth Kimmel, Marjorie Klapper, Lori Loughlin, Toby MacFariane, William McGlashan Jr., Marci Palatelia,
Peter Jan Sartorio, Stephen Semprevivo, Devin Sloane, John Wilson, Homayoun Zadeh, Robert Zangrillo

SU one, SAP

Complainant's signature

© Continued on the attached sheet.

Laura Smith, FB! Special Agent

 

Swom to before me and signed in my presence.
Date: 03/11/2019

City and state: Boston, Massachusetts

 

 
